

115 S619 IS: Physical Therapist Workforce and Patient Access Act of 2017
U.S. Senate
2017-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 619IN THE SENATE OF THE UNITED STATESMarch 14, 2017Mr. Tester (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Public Health Service Act to provide for the participation of physical therapists in
			 the National Health Service Corps Loan Repayment Program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Physical Therapist Workforce and Patient Access Act of 2017. 2.National Health Service Corps; participation of physical therapists in loan repayment program (a)Mission of corps; definition of primary health servicesSection 331(a)(3)(D) of the Public Health Service Act (42 U.S.C. 254d(a)(3)(D)) is amended by striking or mental health, and inserting mental health, or physical therapy,.
 (b)Loan repayment programSection 338B of the Public Health Service Act (42 U.S.C. 254l–1) is amended— (1)in subsection (a)(1), by striking and physician assistants; and inserting physician assistants, and physical therapists;; and
 (2)in subsection (b)(1)— (A)in subparagraph (A), by inserting before the semicolon the following: , or have a doctoral or master's degree in physical therapy;
 (B)in subparagraph (B), by inserting physical therapy, after mental health,; and (C)in subparagraph (C)(ii), by inserting physical therapy, after dentistry,.